Citation Nr: 1612439	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-02 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right eye disorder.

2.  Entitlement to service connection for a lumbar spine disorder, to include post-surgical spondylosis.

3.  Entitlement to service connection for a cervical spine disorder, to include degenerative disc disease.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for multiple sclerosis.

6.  Entitlement to service connection for a bilateral leg disorder, to include radiculopathy, neuropathy, and peripheral vascular disease 
									


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the United States Army from February 1966 to February 1968.  Although the Veteran has repeatedly contested his dates of service, the foregoing dates have been verified on numerous copies of his DD Form-214, and the indicated dates are those during which he was on active duty.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008, September 2009, and May 2009 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection.  The Veteran appealed from the denials, and perfected his appeals to the Board.  

In February 2010 and September 2013 the Veteran testified before Decision Review Officers (DRO) at hearings held at the RO.  Transcripts of these hearings have been associated with the claims file.

With regard to his claim for service connection of a right eye disorder, the Veteran originally sought service connection in October 2008, and in March 2009 the RO issued a decision granting the benefit.  The Veteran was not notified of the decision, and no money was distributed pursuant to the award.  In May 2008, the RO issued a corrective decision, denying service connection for right eye impairment and issuing a letter notifying the Veteran of his appellate rights; it is from this decision that the Veteran's appeal arises.  The Board regrets any confusion caused by the RO's action, but recognizes that corrective measures were quickly taken, and the Veteran was never functionally entitled to receive VA benefits for a service-connected right eye disability.

The issues of service connection for a leg disorder and multiple sclerosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current right eye disorder which is related to service. 

2.  No current lumbar spine disorder is etiologically related to service, to include an in-service football injury.

3.  No current cervical spine disorder is etiologically related to service, to include an in-service football injury.

4.  The Veteran was not exposed to herbicides during service, and diabetes mellitus is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right eye disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.30, 4.9 (2015).

2.  A lumbar spine disorder was not incurred in or as a result of service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  A cervical spine disorder was not incurred in or as a result of service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

4.  Diabetes mellitus was not incurred in or as a result of service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a right eye disorder, diabetes mellitus, a lumbar spine disorder (claimed as spondylosis), and a cervical spine disorder (claimed as degenerative disc disease).  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Diabetes mellitus and arthritis are both "chronic diseases" which are listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service and current manifestations of the same disease, the disease shall be presumed to have been incurred in service unless clearly attributable to intercurrent causes.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including arthritis and diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service treatment records, which include only induction and separation examinations, show no complaints or treatment referable to diabetes, the upper back, or the lower back.  On separation examination in September 1967, the neck, spine, and endocrine system were all normal, and in his report of medical history he affirmatively denied any symptoms of arthritis and "bone joint or other deformity."  Though he also denied any eye trouble, a physical examination did reveal defective distant and near visual acuity in both eyes, for which he wore corrective lenses, and had been placed on a medical profile.

In numerous statements throughout the record, the Veteran has asserted his belief that his service records may have been altered or are otherwise inaccurate.  To the extent that this may be the case, and the original records have proven to be unavailable for review, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The unavailability of records, however, does not lower the legal standard for substantiating a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Generally, lay evidence is admissible with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence on its own can be sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson cannot provide evidence as to more complex medical questions and, specifically, cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Right Eye Disorder

While the evidence clearly shows that visual acuity of the right eye was poorer on separation than it had been at entry into service, refractive errors are considered congenital or development conditions and are not a disease or injury within the meaning of applicable legislation governing the award of VA benefits under 38 C.F.R. § 3.303(c) and 38 C.F.R. § 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Congenital or developmental conditions, if subjected to a superimposed disease or injury (aggravation), may be service connected for the additional disability, see VAOPGCPREC 82-90, and thus VA must consider whether a refractive error diagnosed during service represented aggravation of a preexisting traumatic eye disability.  See Browder v. Brown, 5 Vet. App. 268 (1993); Browder v. Derwinski, 1 Vet. App. 204 (1991).  

Here, regrettably, both near and distance vision findings on induction examination in January 1966 are illegible, and the Board is thus left only with evidence of reduced visual acuity on separation.  A May 2004 treatment report indicated that the Veteran had been "blind in right eye since birth," however as blindness in the right eye was not noted on separation, the Board finds this report to be inaccurate.  There is no contemporaneous evidence to suggest blindness of the right eye at induction, and on VA examination in December 2008 the Veteran reported that he "first noticed poor vision in his right eye after discharge from the military."  The Veteran is presumed to have entered service in sound condition with respect to his health except as to defects, infirmities, or disorders "noted" on service entrance.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  Where no defect, infirmity, or disorder was noted on service entrance, the burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Given the lack any notation of traumatic or other eye disability of the right eye at induction, the Board finds that he entered service without a right eye disorder.

The Board recognizes the reduction in visual acuity of the right eye over the course of the Veteran's service.  However, because the Board has found that the in-service diagnosed refractive error was not subjected to a superimposed disease or injury, service connection for that disorder cannot be granted.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  Nonetheless, VA examination and treatment notes reflect that the Veteran has numerous non-refractive error disorders of the right eye, for which service-connected may be granted, if the evidence shows that any such disorder is related to service.

In May 2004, the Veteran reported that a bug had flown into his left eye while biking the previous night, at which time it was noted that he has been blind in the right eye throughout his life; on evaluation, he had no light perception in the right eye.  In an October 2008 letter, a private physician reported that he had examined the Veteran in February 2008 and found that right eye visual acuity was limited to "hand motion," and slit lamp examination had revealed an afferent papillary defect in the right eye and exotropia.  The right eye also had pale nerve and macular scars.  The impression was of an "old optic atrophy in the right eye and macular scarring in the right eye and cataracts."  

The Veteran underwent evaluation by a specialist in February 2008 who confirmed that the right eye was able only to perceive light when uncorrected, and hand motion when corrected.  He found "reduced [visual acuity of right eye] consistent [with] report on separation physical," and went on to note that the "[c]ondition could have been initiated prior to or during military service.  Induction physical is incomplete.  Most likely happened while in military."  Though a positive nexus opinion, the Board reiterates that refractive errors cannot be service-connected without evidence of a superimposed disease or injury.  Although the private examiner also identified cortical cataracts, he did not link the cataracts with service. 

On VA exam in December 2008, the Veteran reported that he first noticed poor vision in the right eye "after discharge from the military, when he was first seeking employment in 1968," but that there had been no improvement since that time.  The Veteran denied any distorted vision, diplopia, history of eye injury or swelling, and also reported some visual field loss, especially in his right eye.  A physical examination showed that uncorrected distance acuity in the right eye was limited to the extent that the Veteran could count fingers in front of his face, but only with eccentric fixation of the fingers.  He had no significant near acuity and visual acuity could not be improved with refractive corrections.  The examiner diagnosed a macular scar of unknown etiology in the right eye, an optic nerve pallor suggestive of a remote optic neuropathy, cataracts, presbyopia, sensory deprivation exotropic of the right eye, and legal blindness right eye.

In April 2009, a separate VA examiner reviewed the claims file as well as the December 2008 examination report.  She concluded that she was unable to resolve the issue of whether right eye blindness was caused by military service "without resort to mere speculation," because the 1966 eye examination reported poor corrected visual acuity in the right eye and suggested the presence of amblyopia in the right eye, while the subsequent 1967 examination reported best corrected visual acuity in the right eye of 20/20.  She noted that although more recent eye examinations revealed consistently poor vision, consistent macular findings of optic nerve head pallor/atrophy, and a macular scar, none of these findings were present on induction examination in 1966, and a dilated examination was not done on separation examination in 1967.  The implicit conclusion is that given the Veteran's history, without a dilated examination on separation, it was impossible to discern whether any of the current disorders were related to service.  

Although a bald statement by an examiner that it would be speculative to render an opinion as to etiology or diagnosis is fraught with ambiguity, the Board may rely on an examiner's conclusion that an opinion would be speculative if such an opinion is supported by an explanation of the basis for such an opinion or is otherwise apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  VA must also ensure that it is clear, from either the examiner's statements or the Board decision, that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id. (quoting Daves v. Nicholson, 21 Vet. App. 246   (2007)).  Thus, the examiner's use of the phrase "without resort to mere speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  The Board finds that it is clear the examiner's conclusion was not based on a lack of expertise or the need for additional testing; rather, the examiner explained her inability to address the issues at hand was due to the fact that proper and complete testing was not performed on induction and separation examinations a deficiency which would not be resolved by additional testing at this time.

Because the Veteran capable of observing his own level of visual acuity, his assertions that he did not notice a reduction in visual acuity until after service is admissible evidence.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, determining that one or more current right eye disorder is related to - or had its onset during - service more than 40 years ago, is a complex medical determination well beyond the Veteran's scope of competency.  The Board is thus left without probative evidence that any current disorder of the right eye - other than refractive error - is related to service.  As a result the Board finds that the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Disorders of the Upper and Lower Back

During a September 2013 hearing before a DRO, the Veteran asserted that he injured his back playing football while stationed in Germany.  He was "doing a little practice between team members" without protective equipment, and was "tackled by at least three individuals," one of whom "hit [him] low and two [others] hit [him] high, [and] grabbed [him] around the shoulder."  He recalled the right shoulder being twisted and that it "was a little difficult to fall because they were [tackling him] in different directions."  The Veteran was unable to recall if he sought treatment at that time, and stated that he first sought post-service treatment in "the early '70s" from a chiropractor.  He reported being told, following x-ray imaging that he had a lumbar spine problem, and that he would "have some problems down the road," though at that time he "was just a little uncomfortable."  The Veteran attempted to acquire records of such treatment, but unfortunately was unable to do so.

As indicated, service treatment records are silent to any complaints of spine symptoms, and following separation from service in 1968, the first available treatment records are from March 2001 when he complained of low back and left leg pain.  A magnetic resonance imaging (MRI) study was reviewed, and he was diagnosed with stenosis at the L4-5 level.  Later that month, he received his first lumbar epidural steroid injection.  In October 2002, an MRI revealed mild disc and moderate facet degeneration at L4-5, with mild central canal stenosis, and marked disc degeneration at L5-S1.  At the same time, a March 2002 MRI of the neck was compared with October 2002 imaging, and showed a large disc herniation at the C4 level.  In September 2003, following a failed conservative therapy of the lumbar spine consisting of many courses of medication, epidural steroid injections, and physical therapy, laminectomies of the L3, L4, and L5 vertebrae were performed.

In February 2007, the Veteran reported a history of low back pain and bilateral leg pain which "started about the year 2000" and became progressively worse.  Following the 2003 laminectomy, he had four to five months of relief before pain returned.  New MRI and x-ray images were taken, and revealed anterolisthesis at L4-5, foraminal stenosis on the right side at L5-S1, bilateral foraminal and lateral recess stenosis at the L4-5 level, and left sided foraminal stenosis at the L3-4 level.  An October 2007 imaging study showed degenerative disc changes at the C4 level, and to a lesser degree at the C3 and C5 levels, as well as loss of the normal lordotic curve in the cervical spine. 

The Veteran's reports of an in-service injury while playing football are admissible, and probative that such an event occurred.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the question of whether a current low and upper back disorders are related to an in-service event more than 40 years ago, is a complex medical determination well beyond the scope of the Veteran's ability to opine.  The Veteran has also suggested that vaccinations received during service may have contributed to the onset of an auto-immune disease, possibly including arthritis of the spine.  This too, is a medically complex assertion, and is inadmissible coming from the Veteran.

In support of this contention, in October 2009 the Veteran submitted several internet-based articles suggesting a link between a variety of immunizations and the onset of auto-immune disorders and describing other like-side effects.  Generic information from a medical journal, treatise, or website is too "general and inconclusive" to establish a medical nexus to a disease or injury, Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)), and without application to the specific facts of the Veteran's case, does little to support the Veteran's claims.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature, which does not apply medical principles to the facts of an individual case, does not provide competent evidence).  Without consideration by a clinical professional of the specific nature and circumstances of the Veteran's vaccine and disease history, the submitted evidence is of little value.

In a June 2009 letter, a private physician indicated that the Veteran "has a history of low back pain" and a "history of an injury while playing football in the service several years ago."  The private physician went on to state that there was "lumbar or lumbosacral disk degenerative disease with nerve encroachment prior to surgery," which was "likely the cause of his severe pain," before commenting that "[s]uch degenerative disease can be related to trauma as claimed by the patient."  The Board finds this opinion to be of little value in supporting the Veteran's claim, and notes that the physician only indicated that it is broadly possible for the type of football trauma that the Veteran endured to be associated with degenerative diseases.  He made no specific finding that the Veteran personally has such a disease, nor that a current spine disorder is related to the Veteran's particular trauma.

In finding the current cervical and lumbar disorders are not related to service, the Board notes that the Veteran has been inconsistent in reporting when symptoms began, endorsing an onset in 2000, but also reporting that he first sought treatment in the early 1970s.  By either account, symptoms did not manifest until more than a year after separation from service, and may not have manifest until as many as 32 years after separation.  Thus the Board is left with evidence that the Veteran had an in-service injury, was "normal" at separation, and symptoms first manifest either the 1970s or 2000.  Other than the Veteran's inadmissible assertion that a current spine disorder is related to service, there is no evidence specifically associating a current disorder with service.

Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Diabetes Mellitus

The Veteran was diagnosed with diabetes mellitus type II, around 2000.  Veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975, are presumed to have been exposed to herbicide agent, and shall be service-connected for certain disease - including diabetes mellitus type II - even though there is no record of such disease during service.  See 38 C.F.R. §§ 3.307(d), 3.309(e) (2015).  Although the Veteran had active service during the prescribed time period, he did not serve in the Republic of Vietnam, nor has he suggested as much.  Nonetheless, even where service connection cannot be granted on a presumptive basis, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee, 34 F.3d 1039.

The Veteran's principle assertion, articulated in his February 2010 hearing before a DRO, is that he was given vaccination shots on induction and that such shots "might have been viruses injected into us relative to diabetes, multiple sclerosis, and even arthritis."  In a March 2010 letter, he stated that he "strongly believe[s] that so many injections, whether necessary or not, could have easily contaminated [his] immune system." 

The Board recognizes that the Veteran was, in fact, given vaccine injections on induction into active service.  However, his bare assertion that such injections weakened or "contaminated" his immune system and, thus, resulted in the development and onset of diabetes, is without support and well beyond the type of lay assertion which is admissible from the Veteran.  As with his claim regarding lumbar and cervical spine disorders, the Veteran's submitted internet articles suggesting a link between vaccinations and auto-immune disorders constitute generic information, which is too "general and inconclusive" to establish a medical nexus between service and diabetes, see Mattern, 12 Vet. App. at 228, and are thus of little probative value in support of his claim.

Thus, the Board is left without probative evidence showing a connection between diabetes and service, to include in-service vaccinations.  The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Notice letters were sent to the Veteran in February 2008, November 2008, and August 2009, prior to the initial adjudication of the respective claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment, in addition to contacting the Social Security Administration (SSA) in September 2008 in an effort to acquire any records held by SSA.  All available pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations of the eyes in December 2008 and April 2009 over the course of which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered private medical evidence, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  

Although he was afforded an examination of the eyes, no such examination has been provided regarding claims of service connection for disorders of the spine or diabetes mellitus.  Generally in disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  As discussed above, service treatment records are silent as to any complaints or treatment of the upper back, lower back, or any treatment which may be referable to diabetes.  Furthermore, on separation examination in September 1967, the Veteran was normal with respect to the neck, spine, and endocrine system. 

Although he now reports that an in-service football injury is the cause of his current upper and lower back disorders, there is no probative evidence of any in-service symptoms.  While the Board recognizes his report of a sports-related injury, his bare assertion that such injury caused the onset of one or more spine disorders, without additional evidence of such a connection, does not trigger VA's duty to provide an examination.  See Waters, 601 F.3d at 1278.  Regarding diabetes, the Veteran has asserted that the disorder was caused by in-service vaccinations, and has suggested that leg cramps at separation were the manifestation of the onset of the disorder.  The Board finds these assertions by the Veteran, even in light of the submitted internet articles, do not rise to the level of "an indication" which would trigger VA's duty to provide an examination regarding diabetes.

Consequently, VA examinations as to the etiology of the claimed spine disorders and diabetes are not warranted, even under the low threshold of McLendon.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examinations or opinions, to the extent warranted by the evidence, has been met.  38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

Service connection for a right eye disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for diabetes mellitus is denied.


REMAND

VA Examination

The Veteran is seeking service connection for multiple sclerosis, which he maintains had its onset during service and is reflected in his report at separation of a history of leg cramps.  The record seems to reflect that the Veteran was diagnosed with multiple sclerosis in either 1988 or 1998, and that the Veteran was removed from his position as a police office as a result of the diagnosis.  At a February 2010 hearing before a DRO, the Veteran testified that he had been diagnosed in 1998 by a Dr. E., but that "in December of 2008 I finally saw him and that's when he told me that he had never tested me, nor treated me for multiple sclerosis."  Since that time, however, it has become increasingly unclear whether the Veteran has the disease.  For example, in July 2000 a treating physician commented that the "pattern of white matter signal alteration, given the patient's age, is highly suggestive of a demyelinating disease such as multiple sclerosis particularly given the clinical suspicion for this diagnosis," yet in September 2001 it was suggested that "[t]here is no evidence of upper motor neuron disease to suggest multiple sclerosis."  The Board finds that, given the complex nature of the disease, and confusion regarding its onset and diagnosis, and a VA examination is warranted

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide appropriate information in order to obtain any available reports of initial diagnosis of multiple sclerosis.  Take action to acquire those relevant records which are identified, and documented all efforts.

2.  The Veteran should be afforded a VA examination referable to multiple sclerosis, and the lower extremities.  The claims file should be made available to the examiner for review before the examination.  The examiner should state whether the Veteran currently has multiple sclerosis, and if so, whether any symptoms noted on separation from service are at least as likely as not (i.e., 50 percent probability or better) related to the current diagnosis.  The examiner should also opine whether multiple sclerosis is otherwise related in any way to service, and specifically discuss the impact of in-service vaccinations.

3.  After the above examination has been completed, the Veteran should be afforded a VA examination of the lower extremities.  The examiner should identify all current diagnoses of the lower extremities, and for each state whether it is at least as likely as not (i.e., 50 percent probability or better) that the diagnosis is related to service, to include in-service report of leg numbness at separation.

The examiner should also specifically state whether any disorder of the lower extremities is at least as likely as not related to multiple sclerosis - if currently diagnosed.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


